Case 1:20-cv-03099-KLM Document 1 Filed 10/15/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 2020-CV-

KATHLEEN KNAPP AND STEPHEN WODLINGER,

        Plaintiffs,

v.

WALGREEN CO., a foreign corporation incorporated in the State of Delaware.

        Defendant.


                            NOTICE OF REMOVAL
____________________________________________________________________________

        Defendant Walgreen Co. (hereinafter, “Walgreens”), through its counsel, S. Jane

Mitchell, of Hall & Evans, LLC, gives Notice of Removal pursuant to 28 U.S.C. §1332 et.seq.,

28 U.S.C. §1441 et.seq., and 28 U.S.C. §1446 et.seq.

        1.      This matter is currently pending in the District Court for Eagle County, Colorado,

case number 2020CV30194 [Plaintiffs’ Complaint, attached as Exhibit A and Eagle County

District Court file documents, attached as Exhibits A through G]. Plaintiffs filed their Complaint

September 4, 2020. In their Complaint, Plaintiffs assert a claim for premises liability pursuant to

C.R.S. § 13-21-1115 and loss of consortium. [Exhibit A, at pp. 4-5]

        2.      According to the Complaint, Plaintiff Knapp’s injuries include rib separation, a

complete tear to her supraspinatus muscle in her right rotator cuff, a fraying of one of her other

right rotator cuff muscle, and a strained right bicep tendon. [Exhibit A, ¶45] She has incurred

and will incur in the future economic losses, including hospital and medical expenses, charges

for physicians’ services and examinations, clinic visits, physical therapy, radiographic studies,


3046552.1
Case 1:20-cv-03099-KLM Document 1 Filed 10/15/20 USDC Colorado Page 2 of 4




and other expenses. [Exhibit A, ¶46] She also alleges she sustained non-economic damages,

including physical impairment and disfigurement. [Exhibit A, ¶47]

        3.     To establish its burden to show the case meets the jurisdictional amount in

controversy, a defendant can point to a plaintiff’s proposed settlement amount. McPhail v.

Deere & Co., 579 F.3d 947, 956 (10th Cir. 2007). Use of this figure at this point in the litigation

is permitted to establish the amount in controversy, even if Rule 408 would later prohibit its use

at trial to establish liability for or invalidity of a claim or its amount. Id. On June 10, 2020,

Plaintiffs made an informal settlement demand of $800,374.85. [Exhibit J] Accordingly, the

amount in controversy is in excess of the jurisdictional limit.

        4.     Plaintiffs’ Complaint was served on Walgreens on September 16, 2020. [Exhibit

K]

        5.     According to the allegations of the Complaint, Plaintiffs are residents of Eagle

County, Colorado. [Exhibit A, ¶1]

        6.     According to the allegations of the Complaint, Walgreens is a Delaware

corporation with its principal office in Illinois. [Exhibit A, ¶2]

        7.     The ground for removal of this matter is diversity of citizenship between the

parties pursuant to 28 U.S.C. §1332.

        8.     Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being filed

with the District Court for Eagle County and Plaintiffs are being served with a copy of this

Notice of Removal.

        9.     Pursuant to 28 U.S.C. § 1446(a) and pursuant to D.C.Colo.LCiv.R. 81.1(b), a

copy of the following process, pleadings, and orders that were served upon Walgreen or filed in



3046552.1                                         2
Case 1:20-cv-03099-KLM Document 1 Filed 10/15/20 USDC Colorado Page 3 of 4




the state court action are attached as follows:

        Exhibit A         Complaint for Personal Injuries

        Exhibit B         Civil Case Cover Sheet

        Exhibit C         Summons

        Exhibit D         Delay Reduction & E-Filing Order

        Exhibit E         Order Re Rule 121 Duty to Confer

        Exhibit F         Walgreens’ Motion for Enlargement of Time

        Exhibit G         Walgreens’ Proposed Order

        Exhibit H         Order Granting Walgreens’ Motion for Enlargement of Time

        Exhibit I         Eagle County Case 2020CV030194 Register of Actions

        10.       Walgreen has complied with all of the requirements of 28 U.S.C. § 1446 and

D.C.Colo.LCiv.R. 81.1.

        WHEREFORE, Defendant Walgreens requests the removal of this case from the District

Court for Eagle County, that this Court take jurisdiction of and enter such further orders as may

be necessary and proper for the continuation of this action, and that Walgreens be afforded such

further relief as this Court deems just and appropriate.

            Dated this 15th day of October, 2020.

                                                        By s/ S. Jane Mitchell
                                                        S. Jane Mitchell
                                                        Ken Lyman
                                                        HALL & EVANS, L.L.C.
                                                        1001 Seventeenth Street, Suite 300
                                                        Denver, Colorado 80202
                                                        Telephone: 303.628.3300
                                                        mitchellj@hallevans.com
                                                        lymank@hallevans.com
                                                        Attorneys for Defendant Walgreen Co.


3046552.1                                           3
Case 1:20-cv-03099-KLM Document 1 Filed 10/15/20 USDC Colorado Page 4 of 4




                           CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on the 15th day of October, 2020, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following e-mail address:

Ryan Kalamaya, #39249
Michael Fox, #49082
Kalamaya | Goscha
133 Prospector Road, Suite 4102-X
Aspen, CO 81611
Ryan@kalamaya.law
Michael@kalamaya.law

                                              s/ Melinda Glenn

[Original signatures on file at the offices of Hall & Evans, L.L.C.]




3046552.1                                        4
